Order of disposition, Family Court, Bronx County (Rita Bolstad, J.), entered April 11, 1994, terminating respondent’s parental rights to the subject children upon a finding of mental illness, unanimously affirmed, without costs.
The court’s finding that respondent manifested a longstanding mental illness which prevented her from providing proper care for her children at present and in the foreseeable future was supported by clear and convincing evidence, and termination of parental rights was in the children’s best interest (see, Matter of Angela Marie N., 223 AD2d 423).
The record also reveals that respondent’s attorney provided meaningful assistance (see, Matter of Erin G., 139 AD2d 737, 739). The failure to call a rebuttal psychiatric witness, not shown to exist, does not indicate ineffectiveness (see, People v Baldi, 54 NY2d 137, 146-147). We note the evidence of her lack of insight into her psychiatric problems and inability to care for her children was overwhelming.
Family Court also properly took judicial notice of mental health reports submitted in prior neglect proceedings, which reports were considered by the psychiatric expert in making his diagnosis (see, Social Services Law § 384-b [6] [e]). Concur— Sullivan, J. P., Ellerin, Rubin, Ross and Nardelli, JJ.